Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00720-CV

                                    Marilyn STEWART,
                                         Appellant

                                              v.

                              THE CITY OF SAN ANTONIO,
                                       Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-09344
                      Honorable Cathleen M. Stryker, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that no costs be assessed against appellant in relation to this appeal. See De La Vega
v. Taco Cabana, Inc., 974 S.W.2d 152 (Tex. App.—San Antonio 1998, order).

       SIGNED July 23, 2014.


                                               _________________________________
                                               Catherine Stone, Chief Justice